Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
	The Amendment filed 03/31/2021 has been entered. Claims 1-8 and 10-11 are canceled. Claims 9 and 12-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20190211489 A1 hereinafter An2) in view of Hwang et al. (US 20150198940 A1 hereinafter Hwang) and Masse (US 20030161490 A1 hereinafter Masse).

claim 9, An2 teaches a user-interface system for a laundry appliance, comprising: [Fig, 1 illustrates laundry machine with control panel ¶37]
a door; [door ¶50]
an audio interface coupled to the door, wherein the audio interface includes a plurality of microphones -to receive a voice command, [door includes microphone assembly for voice commands (¶72) ¶52 "the door according to the present embodiment includes a control panel 32 which controls the operation of the laundry treatment machine, a microphone assembly 170 (see FIG. 5) which receives the user's voice"]
wherein the plurality of microphones are disposed on a printed circuit board that is coupled to a locating gasket; [¶70 "printed circuit board 178"; gasket ¶43 "The gasket 24 relieves the impact transmitted to the door 100"]
An2 does not specifically teach a proximity sensor coupled to the audio interface, wherein the proximity sensor defines a sensor field extending outward from a front surface of the door; and wherein the microcontroller is configured to send a signal to the audio interface after a user is detected in the sensor field for a predetermined period of time.
However, Hwang teaches a proximity sensor coupled to the audio interface, [sensing unit and sound notification ¶9-10] wherein the proximity sensor defines a sensor field extending outward from a front surface of the door; and [distance range in front ¶31 "sensing whether an object is in front of the electric home appliance. The sensing unit 140 may sense whether an object is within a predetermined distance from the electric home appliance 100"]
wherein the microcontroller is configured to send a signal to the audio interface after a user is detected in the sensor field for a predetermined period of time [body detected within range for a predetermined time to control sound ¶95-97"human body is within the predetermined 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the laundry appliance by An2 by incorporating the a proximity sensor coupled to the audio interface, wherein the proximity sensor defines a sensor field extending outward from a front surface of the door; and wherein the microcontroller is configured to send a signal to the audio interface after a user is detected in the sensor field for a predetermined period of time disclosed by Hwang because both techniques address the same field of home appliances and by incorporating Hwang into An2 provides more efficient situational information for the users based on context [Hwang ¶7-¶8]
An2 and Hwang do no specifically teach signal from sensor activate the plurality of microphones.
However, Masse teaches signal from sensor activate the plurality of microphones. [¶12, ¶5 "the motion detector connected to the microphone and supplying the motion detected signal to the microphone, the microphone being switched on only during reception of the motion detected signal."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the appliance by An and Hwang by incorporating signal from sensor activates the at least one microphone disclosed by Masse because all techniques address the same field of home appliances and by incorporating Yang into An2 and Hwang improves voice recognition reducing noise and interference for appliances [Masse ¶3]

claim 12, the rejection of claim 9 is incorporated. An2, Hwang, and Masse further teach a controller in communication with the microcontroller; and [An2 cpu ¶123]
a tactile interface for receiving a user input coupled to the front surface of the door, wherein the microcontroller is configured to send a signal regarding operation of said laundry appliance to the controller in response to the user input. [An2 control panel with displayed state ¶45]

As to dependent claim 13, the rejection of claim 9 is incorporated. An2, Hwang, and Masse further teach a visual interface coupled to the inner surface of the door, wherein the visual interface includes a light printed circuit board assembly configured to illuminate in response to a signal from the microcontroller. [An2 Fig. 1 illustrates control panel with displayed state ¶45]

As to dependent claim 14, the rejection of claim 13 is incorporated. An, Hwang, and Masse further teach wherein the light printed circuit board assembly is configured to display a message in response to the voice command. [An2 voice changes operation or state ¶101, ¶106 ; displays state ¶45]

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20190214009 A1 hereinafter An) in view of Ko et al. (US 20200240066 A1 hereinafter Ko) 

As to dependent claim 15, An teaches A door assembly for an appliance, comprising: a door panel; [Fig. 3 illustrates door 30 ¶99] an audio interface coupled to the door panel, [Audio 
a tactile interface, wherein the tactile interface is configured to receive a user input; a  [An touch pad or screen¶114; input ¶215]
visual interface coupled to the door panel, [Fig. 3 illustrates control panel with display ¶107 "The control panel 40 according to the present embodiment is disposed in the door 30. That is, the input unit and the display unit may be formed in a front cover of the door 30"] wherein the visual interface is configured to display a message; and [displays state ¶106]
a microcontroller coupled to the door panel,  [controller ¶109] wherein the microcontroller is configured to control the visual interface in response to at least one of the voice command and the user input.[Fig. 4 illustrates controller connected to audio in/out and display responsive to voice commands ¶14 ¶109]
An does no specifically teach a tactile interface coupled to the door panel
However, Ko teaches a tactile interface coupled to the door panel
[Fig. 1A illustrates door with controller and tactile touch interface 122 ¶91]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the appliance by An by incorporating a tactile interface coupled to the door panel disclosed by Ko because both techniques address the same field of home appliances and by incorporating Ko into An provides a more convenient and automates laundry technique for user based on the state of the device [Ko ¶5-¶6]

As to dependent claim 16, the rejection of claim 15 is incorporated. An and Ko further teach wherein the audio interface includes a plurality of microphones[An plurality of mics ¶119] 

As to dependent claim 17, the rejection of claim 15 is incorporated. An and Ko further teach wherein the visual interface includes a plurality of light printed circuit board assemblies, and wherein the microcontroller is configured to selectively activate each of the plurality of light printed circuit board assemblies to form the message.[An LED lights ¶116]

 As to dependent claim 18, the rejection of claim 15 is incorporated. An and Ko further teach wherein the message is displayed in response to the voice command.[An voice command changes displayed state ¶14, ¶106]

As to dependent claim 19, the rejection of claim 15 is incorporated. An and Ko further teach wherein the tactile interface includes a capacitive touch feature disposed on a surface of the door panel. [Ko Fig. 1A illustrates door with controller and tactile touch interface 122 ¶91]

As to dependent claim 20, the rejection of claim 15 is incorporated. An and Ko further teach wherein the audio interface includes a speaker configured to project an audio output in response to the voice command. [An speaker based on voice data ¶85]

Response to Arguments	
Applicant's arguments filed 03/31/2021. In the remark, applicant argues that: 	

	
As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under  35 U.S.C. 103 as being unpatentable over An2 in view of Hwang and Masse as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143